                Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 1 of 9




       Steven L. Weinstein
  1    steveattorney@comcast.net
       P.O. Box 27414
  2    Oakland, CA 94602
       Tel: (510) 336-2181
  3
       Patrick H. Peluso
  4    ppeluso@woodrowpeluso.com*
       Taylor T. Smith
  5    tsmith@woodrowpeluso.com*
       WOODROW & PELUSO, LLC
  6    3900 East Mexico Ave., Suite 300
       Denver, Colorado 80210
  7    Telephone: (720) 213-0675
       Facsimile: (303) 927-0809
  8
       *Pro Hac Vice
  9
       Attorneys for Plaintiff and the Classes
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12                                        OAKLAND DIVISION

1.13
2.         ABANTE ROOTER AND PLUMBING,
 14        INC., individually and on behalf of all others
           similarly situated,                          6.   Case No. 4:19-cv-07966-JST
 15
3.                               Plaintiff,                  JOINT CASE MANAGEMENT
 16                                                          STATEMENT
4.         v.
 17                                                          Judge: Hon. Jon S. Tigar
5.         UNLOCKED BUSINESS STRATEGIES,
 18        INC. a New York corporation, THOMAS R.
           COSTA, an individual, and MERCHANT
19         INDUSTRY, LLC d/b/a SWIPE4FREE, a
           New York limited liability company,
20
                                 Defendants.
21
22               Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) and Defendant
23     Merchant Industry, LLC d/b/a Swipe4Free (“Defendant” or “Merchant Industry”) (collectively
24     Plaintiff and Defendant are referred to as the “Parties”) 1 jointly submit this Joint Case
25     Management Statement pursuant to the Standing Order for All Judges of the Northern District of
26
27     1
        Defendants Unlocked Business Strategies, Inc and Thomas R. Costa have yet to appear in this
28     case.
                                                     1
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 2 of 9




 1   California, Rule 26(f) of the Federal Rules of Civil Procedure, and Civil Local Rule 16-9.
 2   1. Jurisdiction & Service
 3          This case is an alleged class action brought under the TCPA, a federal statute. As such, the
 4   Plaintiff contends that the Court has original jurisdiction under 28 U.S.C. § 1331. The parties
 5   have briefed Merchant Industry’s motion to dismiss for lack of jurisdiction. (See Dkts. 50, 53,
 6   54.) No parties remain to be served.
 7   2. Facts
 8          Plaintiff’s Position: The case challenges Defendants Merchant Industry’s, Unlocked
 9   Business Strategies, Inc.’s (“UBS”), and Thomas Costa’s (“Costa”) (collectively “Defendants”)
10   alleged violations of the Telephone Consumer Protections Act, 47 U.S.C. § 227, et seq. (“TCPA”
11   or the “Act”), specifically its practice of sending unsolicited autodialed telemarketing calls.
12          The facts are straightforward. Abante received at least five (5) telemarketing calls placed
13   by UBS soliciting it to purchase Merchant Industry’s point of sale and merchant processing
14   services. Plaintiff alleges that all such calls were placed using an automatic telephone dialing
15   system (“ATDS”). At no time did Plaintiff ever provide its prior express written consent to be
16   called by any defendant. Accordingly, Plaintiff, on behalf of itself and a Class of similarly
17   situated individuals, brings this action to put an end to Defendants’ serial violations of the TCPA.
18          Defendant’s Position:
19          Plaintiff claims it received five telemarketing calls from UBS, and, thereafter, an email
20   from UBS in which UBS claimed to be a “franchisee” of Merchant Industry. Merchant Industry
21   never knew about, authorized, approved, or ratified this conduct by UBS and therefore cannot be
22   held liable for UBS’s actions. Additionally, Merchant Industry disputes that the conduct in
23   question violates the TCPA.
24   3. Legal Issues
25          The Parties’ Position:
26          (1)        Whether the equipment allegedly used by Defendants to make the alleged calls
27                     constitutes an ATDS under the TCPA.
28
                                                       2
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 3 of 9




 1          (2)     Whether Defendants obtained prior express consent to make the alleged calls.
 2          (3)     Whether the proposed class can be certified as a class action in accordance with
 3                  Federal Rules of Civil Procedure 23.
 4          (4)     Whether Merchant Industry can be held liable for the actions of UBS and Costa.
 5          (5)     Whether the Plaintiff and the other members of the Class are entitled to statutory
 6                  damages; and
 7          (6)     Whether the Defendants placed the calls in violation of the TCPA knowingly or
 8                  willingly such that the Court should award treble damages.
 9   4. Motions
10          Plaintiff’s Position: Plaintiff anticipates moving for class certification following class
11   discovery and potentially moving for summary judgment in favor of itself and the class members.
12   Plaintiff also anticipates filing a motion for default judgment with respect to Defendants UBS and
13   Costa. Discovery motions may also be potentially necessary.
14          Defendant’s Position: Merchant Industry’s motion to dismiss is currently pending before
15   the Court. Should dismissal not be granted, it anticipates moving for summary judgment in favor
16   of itself and may assert cross-claims against UBS and Costa.
17   5. Amendment of Pleadings
18          Plaintiff’s Position: Discovery may reveal other entities or individuals personally involved
19   in the making of the calls so as to warrant their inclusion as additional defendants. Plaintiff also
20   anticipates the potential need to amend the class definition following appropriate class discovery
21   regarding the contours of the class. Plaintiff’s position is that a deadline for amending the
22   pleadings should be set at some point following completion of certain discovery regarding class
23   related issues so as to identify any additional culpable parties and to appropriately focus the class
24   definition. A deadline of 150 days following commencement of discovery regarding class related
25   issues would suffice.
26          Defendant’s Position: Merchant Industry agrees to the deadline proposed by Plaintiff.
27
28
                                                       3
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 4 of 9




 1   6. Evidence Preservation
 2           The Parties certify that they have reviewed the ESI Guidelines. During the Rule 26(f)
 3   conference, counsel for the Parties discussed the potential ESI implicated in this case. The Parties
 4   confirm that any relevant ESI is being appropriately preserved. Should discovery proceed, the
 5   Parties are committed to working together to reduce the costs of ESI.
 6   7. Disclosures
 7           Plaintiff’s Position: Plaintiff proposes that the parties should exchange Rule 26(a)
 8   disclosures on or before November 2, 2020.
 9           Defendants’ Position: Merchant Industry proposes that the Parties exchange Rule 26(a)
10   disclosures within two weeks following a decision on its motion to dismiss for lack of
11   jurisdiction.
12   8. Discovery
13           No discovery has been served thus far and the parties have not identified any discovery
14   disputes. Pursuant to Fed. R. Civ. P. 26(f), the parties submit the following discovery plan:
15           (1) Subjects on which discovery may be needed. Discovery will be needed on the
16   allegations asserted in the Complaint and the legal issues set forth above.
17           (2) Issues relating to disclosure or discovery of electronically stored information. If
18   certain discovery is to be produced in electronic form, the parties have agreed to meet and
19   confer, as necessary, to resolve any issues concerning electronic discovery as they arise.
20           (3) Issues relating to claims of privilege or of protection as trial-preparation
21   material. The parties agree to prepare and produce a privilege log with respect to all documents,
22   electronically stored information, things and oral communications withheld on the basis of a
23   claim of privilege or work product protection except the following: written and oral
24   communications between a party and its counsel after commencement of the action and work
25   product material created after commencement of the action.
26           (4) Changes in limitations on discovery. The parties do not propose any changes to the
27   limitations on discovery imposed under the Federal Rules of Civil Procedure or the Civil Local
28
                                                       4
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 5 of 9




 1   Rules.
 2             (5) Orders that should be entered by the court. The parties anticipate that a protective
 3   order governing the treatment of confidential information will be required and will submit a
 4   proposed order in the form of the Northern District’s model order.
 5   9. Class Actions
 6             The Parties set forth their positions with respect to discovery in Section 17 below.
 7   10. Related Cases
 8             The Parties are unaware of any pending cases related to this action.
 9   11. Relief
10             Plaintiff’s Position: Plaintiff seeks statutory damages for Defendants’ alleged violations of
11   the TCPA, which provides $500 per call, which may be trebled to $1,500 per text message where
12   the calls were made willfully without prior express consent. Damages will be calculated
13   depending upon the number of class members and the number of calls following discovery.
14             Defendant’s Position: Merchant Industry disputes that Plaintiff is entitled to the relief
15   sought.
16   12. Settlement and ADR
17             The Parties have complied with ADR L.R. 3-5. The Parties anticipate attending private,
18   non-binding mediation before a mutually agreeable mediator. No settlement discussions have
19   occurred to date, although the Parties are open to discussing settlement informally at any
20   appropriate time.
21   13. Consent to Magistrate Judge For All Purposes
22             All Parties do not consent to have a magistrate judge conduct all further proceedings.
23   14. Other References
24             The parties agree that the case is not suitable for reference to binding arbitration, a special
25   master, or the Judicial Panel on Multidistrict Litigation.
26
27
28
                                                          5
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 6 of 9




 1   15. Narrowing of Issues
 2          The Parties agree, to the extent necessary, to explore facts that can be proven by
 3   stipulation at the appropriate time.
 4   16. Expedited Trial Procedure
 5          The Parties do not believe that this case is suitable for an expedited trial.
 6   17. Scheduling
 7          Plaintiff’s Position: Discovery should proceed with respect to both class certification and
 8   merits issues for a period of ten (10) months. The first eight (8) months will be devoted to written
 9   and oral fact discovery. The final two (2) months of this period will be devoted to experts.
10   Following the close of this initial ten (10) month discovery period, the Parties will brief class
11   certification. Following a ruling on class certification the Court would hold a subsequent case
12   management conference and establish a schedule for the remainder of the case, including a period
13   for any remaining merits-based discovery, and dates for summary judgment briefing, pre-trial
14   conferences, and the trial.
15          Defendant’s Position: Merchant Industry agrees to the schedule as described by Plaintiff.
16          The Parties propose the following case schedule.
17
18                             Event                                   Proposed Deadlines
19        Motion to Amend Pleadings and/or Add              March 19, 2021
20        Parties
21
          Deadline to Complete Fact Discovery               June 21, 2021
22
          Initial Expert Disclosures Due (Plaintiff &       July 21, 2021
23
          Defendants)
24
25        Rebuttal Expert Disclosures Due                   August 2, 2021

26        Complete Expert Discovery                         August 20, 2021
27
          Plaintiff to File Motion for Class                September 3, 2021
28
                                                        6
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 7 of 9




 1        Certification
 2
          Defendants to File Opposition to Class            October 1, 2021
 3
          Certification
 4
          Plaintiff to File Reply ISO Motion for Class      October 15, 2021
 5
          Certification
 6
 7        Subsequent Case Management Conference             TBD: to be set after a ruling on class

 8                                                          certification

 9        File Dispositive Motions                          TBD: to be set after a ruling on class
10                                                          certification
11
12
     18. Trial
13
            The Parties anticipate that a jury trial will take 3-5 days.
14
     19. Disclosure of Non-party Interested Entities or Persons
15
            The Parties have filed their Certification of Interested Entities or Persons.
16
     20. Professional Conduct
17
            All counsel have reviewed the Guidelines.
18
     21. Other
19
            The Parties are not aware of any other matters at this time.
20
21
     Date: October 20, 2020                         ABANTE ROOTER AND PLUMBING, INC.,
22                                                  individually and on behalf of all others similarly
                                                    situated,
23
24                                                  By: /s/ Taylor T. Smith
                                                    One of Plaintiff’s Attorneys
25
                                                    Steven L. Weinstein
26                                                  steveattorney@comcast.net
27                                                  P.O. Box 27414
                                                    Oakland, CA 94602
28
                                                       7
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 8 of 9




                                                  Tel: (510) 336-2181
 1

 2                                                Patrick H. Peluso
                                                  ppeluso@woodrowpeluso.com*
 3                                                Taylor T. Smith
                                                  tsmith@woodrowpeluso.com*
 4                                                Woodrow & Peluso, LLC
 5                                                3900 East Mexico Ave., Suite 300
                                                  Denver, Colorado 80210
 6                                                Telephone: (720) 213-0675
                                                  Facsimile: (303) 927-0809
 7
                                                  Attorneys for Plaintiff and the Class
 8
 9
10   Dated: October 20, 2020                      MERCHANT INDUSTRY, LLC,

11                                                By: /s/ Karl S. Kronenberger
                                                          One of Defendant’s Attorneys
12
13                                                Karl Stephen Kronenberger
                                                  Kronenberger Rosenfeld, LLP
14                                                150 Post Street
                                                  Suite 520
15                                                San Francisco, CA 94108
                                                  415-955-1155
16                                                Fax: 415-955-1158
17                                                Email: karl@KRInternetlaw.com

18                                                Attorneys for Defendant

19
20
                                    SIGNATURE CERTIFICATION
21
           Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies and
22   Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for
     Defendant and that I have obtained authorization to affix his or her electronic signature to this
23
     document.
24
                                                  By: /s/ Taylor T. Smith
25                                                        Taylor T. Smith

26
27
28
                                                     8
           Case 4:19-cv-07966-JST Document 56 Filed 10/20/20 Page 9 of 9




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via the Court’s ECF system on October
 4   20, 2020.
 5                                               /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     9
